JUSTICE INGLIS, dissenting: I dissent from the opinion of the majority. The majority seeks to write a provision into the settlement agreement and judgment of dissolution. In determining the meaning of a contract, every effort must be made to effectuate the intentions of the parties. (Braeside Realty Trust v. Cimino (1985), 133 Ill. App. 3d 1009, 1011; A. A. Conte, Inc. v. Campbell-Lowrie-Lautermilch Corp. (1985), 132 Ill. App. 3d 325, 328.) Adherence to the rule allows parties to bargain freely for any legal purpose. It permits the parties to have the freedom to contract as they wish, not as some outsider (a court) wishes. The court does not have the authority to make a contract for the parties or, by construction, to write a new one into which the contracting parties' have not entered. (Sigma Delta Tau Society v. Alongi (1976), 44 Ill. App. 3d 650, 652.) In my opinion, this case involves more than a simple promise of one person to deliver Sears Roebuck stock to another person on the happening of certain events. One spouse waived her rights to the other spouse’s pension fund upon agreement that specific stock in the fund would be given to her upon his retirement provided she had not remarried. He secretly took the stock from the fund although there was no provision allowing him to do so. The clear intention of the agreement was to provide security for her old age¡ The majority implicitly condones secretly withdrawing assets from the fund and jeopardizing her future. The majority states that the pension fund shares of stock were not “specific,” therefore, protection was not necessary. I respectfully disagree.. The promise was to deliver, upon respondent’s retirement, one-half of the 559.39 shares of Sears Roebuck stock then held in the stock plan. In 1977, Sears stock split two for one, tlW increasing the number of shares affected by the judgment of dissolution from 559.39 shares to 1,118.78 shares. Respondent admitted he took complete withdrawal, in cash, of the entire amount in 1980. The majority overlooks petitioner’s claim to the increased number of shares on the basis that since respondent had not yet retired, no harm has been done. Petitioner’s claim to the increase, based on Allen v. National Bank (1958), 19 Ill. App. 2d 149 (wherein the court held that in the absence of an intention to the contrary, a legatee of shares of stock is entitled to additional shares issued as a result of a stock split occurring after execution of a will), is well taken. Similarly in the instant case, the parties intended that petitioner receive a specific portion of stock from respondent’s pension fund, and the stock split does not make the stock any less specific. The court should not assume that no harm is done until the day of payment arrives and payment is not made. In the typical family case, animosity between the parties and the temptation to financially harm each other is great. If the majority has no objection to the removal of a share of stock because it is not unique, it stands to reason that there would be no objection to removal of other fungible assets. I believe this decision will open the door to raids on pension plans and similar trusts. I therefore dissent.